DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “the heating means are capable of generating a group III precursor and a group V precursor are generated from sources which are heated independently of each other and delivered through separate ports to a deposition zone.” There is no support in the  original disclosure for this limitation. There is no support for “generating a group III precursor and a group V precursor are generated from sources which are heated independently of each other” because generating a group V precursor. Applicant merely teaches an HVPE reactor where Group V precursors are delivered in separate ports which are heated independently of each other (See [0027] of the specification). Group V precursor is not generated, i.e. made/produced by the heater. Applicant also explicitly teaches providing uncracked AsH3 (See original claim 17). The same applies to the dependant claims 2-17 and claim 20 which also recites a similar limitation for “a group III precursor and a group V precursor are generated from sources which are heated independently of each other and delivered through separate ports to a deposition zone.” For the purposes of expediating examination, the claims are interpreted as independently heated Group V precursors, which would include gas which are merely supplied from a Group V source.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura et al (US 2017/0260630) in view of Su et al (US 2011/0027974).
Fujikura et al teaches a reactor 11, 12 capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE), wherein the reactor has a susceptor 20, which reads on a substrate platen, capable of movement by translation means (rotating shaft 20 and moving mechanism 21 to move susceptor between a first and second position); and the moving mechanism moves the susceptor which reads on the substrate platen is fixed to the translation means. (Fig and [0026]-[0057] teaches an HVPE apparatus with susceptor and moving mechanism).
Fujikura et al does not teach a heating means are capable of generating a group III precursor and a group V precursor are generated from sources which are heated independently of each other and delivered through separate ports to a deposition zone.
In an apparatus for HVPE, Su et al teaches heating means are capable of generating a group III precursor 218 (Ga or Al) and a group V precursor 210 (NH3) are generated from sources which are heated independently (heater 212 for NH3 and heater 220 for Group III precursor 218) of each other and delivered through separate ports (tube 222/224 for Group III and showerhead 206 or through wall 208 for Group V) to a deposition zone adjacent the substrate 216 (Fig 2; [0031]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fujikura et al by providing a heating means capable of generating a group III precursor and a group V precursor from sources which are heated independently of each other and delivered through separate ports to a deposition zone, as taught by Su et al, because the separate group V and group III heaters are capable of making the ammonia more reactive, and making the chlorine react with a precursor faster (Su [0031]-[0034]).
Referring to claim 3, the combination of Fujikura et al  and Su et  al teaches the platen allows process gases to flow to a substrate fixed to the platen (See Fujikura Fig 1 which shows process gases flowing to the substrate 100 on the susceptor 20).

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0297076) in view of in view of Su et al (US 2011/0027974).
Lee et al teaches a reactor (process chambers 210, 212, 214, 216, 218, 220) capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE) (HVPE process chamber [0041]), wherein the reactor has a wafer carrier 226, which reads on a substrate platen capable of movement by a conveyor 262, which reads on a translation means (Fig 1-3; [0015]-[0045]). Lee et al also teaches the conveyor may include any type of mechanical element capable of manipulating the wafer carrier 10 such as robotic arms, linear slides, pick-and-place mechanisms, mobile chains or belts, and the wafer carrier is mated and detached from a spindle by a conveyor, which reads on the substrate platen is fixed to the translation means because the susceptor is attached/fixed to the conveyor while being transported to different chambers.
Lee et al does not teach a heating means are capable of generating a group III precursor and a group V precursor are generated from sources which are heated independently of each other and delivered through separate ports to a deposition zone.
In an apparatus for HVPE, Su et al teaches heating means are capable of generating a group III precursor 218 (Ga or Al) and a group V precursor 210 (NH3) are generated from sources which are heated independently (heater 212 for NH3 and heater 220 for Group III precursor 218) of each other and delivered through separate ports (tube 222/224 for Group III and showerhead 206 or through wall 208 for Group V) to a deposition zone adjacent the substrate 216 (Fig 2; [0031]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee et al by providing a heating means capable of generating a group III precursor and a group V precursor from sources which are heated independently of each other and delivered through separate ports to a deposition zone, as taught by Su et al, because the separate group V and group III heaters are capable of making the ammonia more reactive, and making the chlorine react with a precursor faster (Su [0031]-[0034]).
Referring to claim 3, the combination of Lee et al and Su et al teaches vapor deposition on substrates held by the wafer carrier (Lee [0041]-[0043]; Figs 1-3), which reads on the platen allows gases to flow to a substrate.
Referring to claim 10, the combination of Lee et al and Su et al teaches the platen slides in and out of the reactor through slots in the wall of the reactor (Lee Fig 3 shows doors 224).

Claim 1, 3, 10-12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428) and Su et al (US 2011/0027974).
Young et al teaches a reactor capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE) (Abstract). Young et al teaches a reactor 100 for inline production of III-V materials grown by HVPE comprising two or more reaction chambers 120, 140, and the substrate can travel within the reactor using a conveyor mechanism or the like ([0022]-[0030]).
Young et al teaches a substrate conveyor mechanism for an inline HVPE reactor. However, Young et al does not explicitly teach a substrate platen capable of movement by translation means; and wherein the substrate platen is fixed to the translation means.
In an in-line vapor deposition apparatus, Tamamizu et al teaches a plurality of susceptors 3, which reads on a platen, having recesses 10, and mounting wafers 2 in the recesses of the susceptor, and each of susceptors 3 is fixedly mounted on a belt conveyor 5 (col 3, ln 1 to col 4, ln 68; col 5, ln 1-67; Figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Young et al by using the susceptor/platen fixed to a conveyor belt, as taught by Tamamizu et al, to transport substrate between chambers in an inline reactor while providing a uniformly heated substrate (col 5, ln 1-35).
The combination of Young et al and Tamamizu et al does not teach a heating means are capable of generating a group III precursor and a group V precursor are generated from sources which are heated independently of each other and delivered through separate ports to a deposition zone.
In an apparatus for HVPE, Su et al teaches heating means are capable of generating a group III precursor 218 (Ga or Al) and a group V precursor 210 (NH3) are generated from sources which are heated independently (heater 212 for NH3 and heater 220 for Group III precursor 218) of each other and delivered through separate ports (tube 222/224 for Group III and showerhead 206 or through wall 208 for Group V) to a deposition zone adjacent the substrate 216 (Fig 2; [0031]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by providing a heating means capable of generating a group III precursor and a group V precursor from sources which are heated independently of each other and delivered through separate ports to a deposition zone, as taught by Su et al, because the separate group V and group III heaters are capable of making the ammonia more reactive, and making the chlorine react with a precursor faster (Su [0031]-[0034]).
 Referring to claim 3, the combination of Young et al, Tamamizu et al and Su et al teaches vapor phase deposition on substrate supported on the susceptor, which clearly suggests susceptor/platen allows gases to flow to the substrate 2 fixed on the platen (Tamamizu Fig 1, abstract).
Referring to claim 10, the combination of Young et al, Tamamizu et al and Su et al teaches the platen 3 slides in and out of the reactor through slots in the wall of the reactor. (Tamamizu Fig 1).
Referring to claim 11, the combination of Young et al, Tamamizu et al and Su et al teaches rollers 6/7 which reads on bearings (Tamamizu col 4, ln 1-67; Fig 1).
Referring to claim 12, the combination of Young et al, Tamamizu et al and Su et al does not explicitly teach the bearings are made from quartz or alumina. Young et al teaches the reactor composed of quartz or alumina (Young abstract; claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al and Su et al by making the rollers from quartz or alumina, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and quartz and alumina are suitable for components of the reactor.
Referring to claim 16-17, the combination of Young et al, Tamamizu et al and Su et al teaches suppling AsH3 gas to the substrate platen (Young Fig 1; 0044]) and does not teach any cracking. It is also noted that the particular gas supplied is an intended use limitation for the apparatus. The HVPE apparatus taught by the combination of Young et al, Tamamizu et al and Su et al would be capable of supplying any desired reactant gas through the gas inlet.

Claim 2, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428) and Su et al (US 2011/0027974), as applied to claim 1, 3, 10-12, 16, 17 and 19, and further in view of Mokhlesi et al (US 2010/0024732).
The combination of Young et al, Tamamizu et al and Su et al teaches all of the limitations of claim 2, as discussed above, except the platen comprises a mesh structure.
In an apparatus for vapor deposition, Mokhlesi et al teaches a platen 209 made of mesh so that contaminants can readily pass through and be evacuated ([0115]-[0130], Fig 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al and Su et al by making the platen out of mesh, as taught by Mokhlesi et al, so that contaminants can readily pass through and be evacuated.
Referring to claim 5, the combination of Young et al, Tamamizu et al, Su et al and Mokhlesi et al teaches a mesh platen; therefore would be expected to have a thermal mass that is less than a comparable solid platen because air gaps in the mesh would reduce the thermal mass.
Referring to claim 20, the combination of Young et al, Tamamizu et al, Su et al and Mokhlesi et al teaches a mesh platen and the HVPE apparatus has different gas supply inlets and heating means are capable of generating a group III precursor 218 (Ga or Al) and a group V precursor 210 (NH3) are generated from sources which are heated independently (heater 212 for NH3 and heater 220 for Group III precursor 218) of each other and delivered through separate ports (tube 222/224 for Group III and showerhead 206 or through wall 208 for Group V) to a deposition zone adjacent the substrate 216 (Su Fig 2; [0031]-[0052]).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428) and Su et al (US 2011/0027974), as applied to claim 1, 3, 10-12, 16, 17 and 19, and further in view of Dmitriev et al (US 2005/0142391).
The combination of Young et al, Tamamizu et al, and Su et al teaches all of the limitations of claim 4, as discussed above, except the platen comprises quartz.
In a HVPE apparatus, Dmitriev et al teaches a substrate crystal pedestal 127 is preferably fabricated from quartz, although other materials such as silicon carbide or graphite can also be used ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al, and Su et al by making the susceptor/platen from quartz, as taught by Dmitriev et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428) and Su et al (US 2011/0027974), as applied to claim 1, 3, 10-12, 16, 17 and 19, and further in view of Rey Garcia et al (US 2012/0132638).
The combination of Young et al, Tamamizu et al, and Su et al teaches all of the limitations of claim 6, as discussed above, except the substrate platen is fixed to the translation means through wires. The combination of Young et al, Tamamizu et al, and Su et al teaches susceptor is fixedly attached to a belt conveyor, however does not explicitly teach the use of wires.
In a wafer conveyer apparatus, Rey Garcia et al teaches a wire melt belt wafer transport system comprising single or double wire fingers which extend laterally and provide edge support and provide minimal contact with one or both face surfaces ([0010]-[0027], [0036]-[0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al, and Su et al by providing wires, as taught by Rey Garcia et al, to provide support at the edge of the susceptor on the belt conveyor.
In regards to claim 7, the combination of Young et al, Tamamizu et al, Su et al and Rey Garcia et al does not teach the wires are made of ceramic or glass. Young et al teaches the reactor composed of quartz or alumina (Young abstract; claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al, Su et al and Rey Garcia et al by making the wire from quartz (glass) or alumina (ceramic), because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and quartz and alumina are suitable for components of the reactor.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428) and Su et al (US 2011/0027974), as applied above to claims 1, 3, 10-12, 16, 17 and 19, and further in view of Kappeler et al (US 2010/0273320).
The combination of Young et al, Tamamizu et al, and Su et al teaches all of the limitations of claim 13, as discussed above, except the heating means are independent radio-frequency coils (RF coils).
In a HVPE apparatus, Kappeler et al teaches upper RF heating coils 12 for heating a process chamber wall and lower RF heating coils 11 for heating a process susceptor, which clearly suggests in dependent RF coils (Fig 1-7; [0024]-[0042]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al, Tamamizu et al, and Su et al by using independent RF heating coils, as taught by Kappeler et al, to independently control the temperature of the susceptor and wall of the processing chamber.
Referring to claim 14, the combination of Young et al, Tamamizu et al, Su et al and Kappeler et al teaches heating the wall and susceptor to different temperatures (Kappeler [0015]).
Referring to claim 15, the combination of Young et al, Tamamizu et al, Su et al and Kappeler et al teaches multiple reaction chambers 120/140 (Young Fig 1; [0030]) and multiple platens 3 capable of translation between chambers (Tamamizu Fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bera et al (US 2018/0330927) teaches a rotating susceptor is also called a platen ([0006]).
Parks et al (US 2012/0269226) teaches an ultra-low mass active transport system where wafers are supported on wires ([0023]-[0027]). Parks et al also teaches using mesh belts for transferring wafers ([0117]).
	Hofmeister et al (US 2006/0285945) teaches a cable pulley moving system with platens for transporting substrates between chambers (Fig 12A; [0063]-[0070]; abstract).
	Liu et al (US 2018/0354803) teaches a plate of quartz mesh for supporting a substrate ([0062]).
	Schulte et al (US 2019/0221705) teaches supplying uncracked Group V reactants in an HVPE apparatus by moving the Group V injectors closer to a growth substrate (Fig 2; [0037]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714